On January 22, 1999, the petitioner, Bryan A. Rickman, was indefinitely suspended from the practice of law in Kansas, ordered to pay the costs of the disciplinary proceeding, and ordered to comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301). In re Rickman, 266 Kan. 658, 972 P.2d 759 (1999).
On November 17, 2003, Rickman filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2004 Kan. Ct. R. Annot. 312). On April 5, 2005, a hearing was held before a panel of the disciplinary board.
On July 5, 2005, the panel filed its report setting out the circumstances leading to Rickman’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel concluded that Rickman has fully complied with the orders of the Kansas Supreme Court and has met the burden of proof establishing his fitness to practice law. The panel unanimously recommended that Rickman’s petition for reinstatement to the practice of law in Kansas be granted. Since the panel report recommends reinstatement, no response is required by petitioner, and pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
The court, after carefully considering the record, accepts the findings and recommendation of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that Biyan A. Rickman be reinstated to the practice of law in the state of Kansas, and the Clerk of the Appellate Courts is directed to enter petitioner’s name upon the roster of attorneys engaged in the practice of law in Kansas.
*265Dated this 6th day of October, 2005.
It Is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the petitioner.